UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
x

 

 

UNITED STATES OF AMERICA, : Docket No. 17-372 (JS)
- against -
MICHAEL WATTS
Defendant. :
- X
WATTS MOTION ACQUITTAL

      
    

By

 

Attorney$ for Defendant
MICHAEL WATTS
MELVILLE LAW CENTER
225 OLD COUNTRY ROAD
MELVILLE, NY 11747

516 629 4896
joeryanlaw@earthlink.net

JOSEPH ra R. (2408)
L
Preliminary Statement

Pursuant to Rule 29 of the Federal Rules of Criminal Procedure, the Court must grant the motion
where the evidence “in the light most favorable to the prosecution gives ‘equal or nearly equal
circumstantial support to a theory of guilt and theory of innocence’ then ‘a reasonable jury must
necessarily entertain a reasonable doubt.” United States v. Glen 312 F3d 58, 70 (2d Cir 1996). We
respectfully submit that a jury cannot not accept the government theory of guilt and reject the defense
theory of imocence. There is substantial evidence to indicate that Mr. Watts acted in good faith with no

intent to violate the law.
STATEMENT OF THE CASE

When Mr. Watts engaged Matz’ firm to market the HECC stock, there is no evidence from
which a juror could reasonably conclude beyond a reasonable doubt, that he had agreed to violate
the law by endorsing Matz’ illegal boiler room schemes. Matz boasted in their initial telephone
conversation that he and his partner Ron Hardy had successfully promoted two over-the counter-
stocks, CES Synergies and First Choice Health Care by increasing their share volume and price.

Matz explained how that was done:

we contact investors, that we get them to sign up for a subscription. During that subscription
period, we recommend stocks, one or two a month, and that we call them, we stay in contact
with them, and with the promoted stocks that we get paid in, we call them, we stay on top of
them and we push penny stocks...we support the companies, he stocks that we get involved
with and promote...with penny stocks, it’s very common for them , for somebody to come in,
could be carly in the morning, could be during the day, and somebody tries to sell a certain
amount of shares to sell a certain amount of shares and that could cause the price to drop
very drastically. | explained that we have the ability with our own accounts that we control to
go in there, buy it back up, bring it back to exactly where the price was, if not exactly where
it was, as close as where we can get it so it looked like it never happened and then later on,
we would cross those shares out to an investor.

Tr.88. Mr. Watts was impressed because “he was looking to increase volume, keep the price
stabie...where it was currently trading and give support when needed. Tr. 88-89.

2
Thereafter Mr. Watts signed three successive contracts to engage the Matz’ firms for a period
of three months each. GX I0LA,144A & 155A. Each Consulting contract specified the “outbound
telemarketing services providing informational awareness for publicly traded company Hydrocarb

n

Corp.” Compensation terms were consistent with a cash-strapped start-up venture. Mr. Watts
tendered 650,000 restrictive shares of HECC stock and reduced cash demands by requiring only three

months of payments, payable bi-weekly at $12,500. Tr.i56.

At no time did Matz’ reveal to Mr. Watts his illegal Boiler room tactics, his false brokerage
trading accounts (Herman Matz and Melissa Kurtzge) or that being “kicked out” the securities

precluded working as a legitimate investor/public relations firm.

Nor did Matz’ reveal his illegal operation when he demanded of Mr. Watts, payment for his
services at a later dinner meeting in New York City. Tr.267-68. Enlisting the aid of Robert
Gleckman and Larry Isen to satisfying Matz’ pressing demand did not serve the prosecution’s theory
of guilt. Gleckman disavowed any intent, or even awareness, of Matz’ illegal boiler room
operation.Tr.496. Based upon his own personal experience, Gleckman explained to the jury that, a

boiler room can be operated legitimately as a marketing firm. Tr.503-04.

The government’s evidence of matched trades does not exclude legitimate selling of HECC
stock by Mr. Watts. GX-370 (blue sheets) shows that during the same period of time, Mr. Watts
made approximately 326 trades to sell HECC stock without any dependence whatever on Mr. Matz.
Without any intent to commit fraud, Mr. Watts’ contacting Matz or vice versa to find if there were
any investors interested in the stock was normal normal and reasonable. The government effort to
pick out a minimal amount of trades that coincide by amount and time does not permit a juror to find
there was any intent “to create the appearance that the stock price and volume rose as a result of

genuine market demand for the securities.” Proposed indictment J 13. Emphasis added. The record
remains abundantly clear that Mr. Watts sold HECC stock to fund the pressing cash demands of

HECC ($994,000) and not for his personal enrichment. In short there is insufficient evidence that

the so-called matched trades was part of a “device, scheme or artifice to defraud” in violation of law.

CONCLUSION

Because the government’s evidence and theory of guilt is equally consistent with the defense theory

of innocence, there exists a “reasonable doubt” as a matter of law. Mr. Watts is entitled to a

judgement of acquittal on all seven counts including the alleged money laundering.

Dated: Melville, NY 11747

TO:

October 21, 2019

Honorable Richard Donoghue
United States Attorney

271 Cadman Plaza East
Brooklyn, NY 11201

    

JOSE bk,

By: a < l-
JOSEPH WV. RYAN, JR. (2408)

Attorneys for Defendant MICHAEL WATTS.
Melville Law Center

225 Old Country Road

Melville, NY 11747-3111

516-629-4968

joeryanlaw@earthlink.net

 

Attention: AUSA Whitman G.S. Knapp
